Third District Court of Appeal
                               State of Florida

                            Opinion filed July 9, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                 No. 3D12-3314
                            Lower Tribunal No. 12-11491
                               ________________


                                 Noel Taylor,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Rodney Smith,
Judge.

       Carlos J. Martinez, Public Defender, and Harvey J. Sepler and Maria E.
Lauredo, Assistant Public Defenders, and Jeffrey Paul Desousa, Certified Legal
Intern, for appellant.

      Pamela Jo Bondi, Attorney General, and Brent J. Kelleher, Assistant
Attorney General, for appellee.


Before WELLS, EMAS and SCALES, JJ.

      WELLS, Judge.
      Noel Taylor appeals from his convictions and sentences for indecent

exposure and assault. We find no merit in the arguments raised with regard to his

conviction and sentence on the assault charge and therefore affirm the conviction

and sentence on that count without discussion. However, we reverse Taylor’s

conviction and sentence for indecent exposure because the evidence adduced

below, when viewed in a light most favorable to the State, was insufficient to

demonstrate that Taylor exposed or exhibited his sexual organs in a place intended

or designed to be frequented or resorted to by the public. See §800.03, Fla. Stat.

(2012) (in pertinent part, making it “unlawful to expose or exhibit one’s sexual

organs in public or on the private premises of another, or so near thereto as to be

seen from such private premises”); Fla. Std. Jury Instr. (Criminal) 11.9 (defining a

“public place” as “any place intended or designed to be frequented or resorted to

by the public”); Basulto-Rodriguez v. State, 95 So. 3d 403, 406 n.5 (Fla. 3d DCA

2012) (“We review de novo the trial court’s denial of a motion for JOA, to

determine solely whether the evidence is legally sufficient. In reviewing the denial

of the motion, we consider the evidence and all reasonable inferences in a light

most favorable to the State as the non-moving party.”) (internal citations omitted.);

A.S.F. v. State, 70 So. 3d 754, 756 (Fla. 4th DCA 2011) (same).

      Accordingly, Taylor’s convictions and sentences are affirmed in part and

reversed in part.


                                         2